Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 3-5, 8, 11, 12 and 14-16 are currently active in the application with claims 1, 3, 8, 12 and 15 being amended and claims 9, 10 and 13 being cancelled by the Applicant.
Response to Amendment
	Applicant’s response of December 21, 2020 has been carefully considered.  Applicant’s arguments as to the double patenting warning were found convincing and therefore this rejection has been withdrawn.
	Applicant’s amendments, however, did not place the application in condition of allowance and resulted in a new grounds of rejection as discussed below.
Claim Objections
Claim 12 is objected to because of the following informalities:  Line 16 contains “teat” wherein “heat” was most likely intended.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3-5, 8, 11, 12 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the instant claim has been amended to require that the steam generated in the heat transfer unit’s steam generator be utilized in the shift reactor by adding it to the raw synthesis gas.  This feature is not disclosed in the instant specification.  Although the specification discloses the generation of steam in the steam generator and separately the use of steam in the shift unit, the specification does not require this generated steam to be utilized in the shift unit and therefore represents new matter.
The instant claim has also been amended to require that the methane and carbon dioxide is produced from biogas however this is not found in the instant specification.  Paragraph [0008] of the published application contained within the background section states that the carbon dioxide and methane are contained within biogas which is produced from biomass and therefore represents new matter.
Regarding claim 12, the instant claim has been amended to require that the steam generated in the heat transfer unit’s steam generator be utilized in the shift reactor wherein it reacts with the carbon monoxide contained in the synthesis gas.  This 
Regarding claim 15, the instant claim has been amended to require that the steam generated in the heat transfer unit’s steam generator be utilized in the shift reactor wherein it reacts with the carbon monoxide contained in the synthesis gas.  This feature is not disclosed in the instant specification.  Although the specification discloses the generation of steam in the steam generator and separately the use of steam in the shift unit, the specification does not require this generated steam to be utilized in the shift unit and therefore represents new matter.
The remaining claims depend from the instant claims and are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 5, 8, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foody (US 2016/0208290) and further in view of Lee et al (US 2015/0284247) hereafter Lee, Yoon et al (KR 10-2013-0133251 provided by Applicant) hereafter Yoon, Mamedov (WO 2016/130393) and Drnevich et al. (US 2009/0246118) hereafter Drnevich 118.
	Considering Claim 1, Foody teaches a process for producing a fermentation product from a stream comprising fossil hydrogen resulting from hydrogen production 
	Foody does not disclose the particular dry reforming catalyst utilized, a heat transfer unit comprising a steam generator, a preheating unit for heating the synthesis gas directed to the gas shift unit and recycling carbon dioxide to the dry reformer.
	Yoon discloses a dry reforming catalyst comprising strontium, yttrium, titanium and ruthenium having the general formula Sr(1-y)Y(y)Ti(1-x)Ru(x)O(3-∂) wherein y is less than 0.1 and x is less than 0.3 (Claims 1-4) which falls within or overlaps the instantly claimed ranges.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the catalyst of Yoon in the process of Foody for reforming carbon dioxide and methane to produce hydrogen.  The ordinary skilled artisan would be motivated to do so as Yoon discloses it to have high activity and to be coke resistant (Page 3).  

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the adsorbent of Lee into the water-gas shift reactor of Foody for the removal of carbon dioxide.  The ordinary skilled artisan would have been motivated to do so as Lee discloses that it is possible to increase the hydrogen production rate as well as the purity and thermodynamic yield [0008] and [0044].
	Mamedov discloses a method of converting methane to syngas by the reaction of methane and carbon dioxide [0008] and [0009] wherein carbon dioxide is recovered and returned to the reformer [0015], [0038] and [0047].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the recovered carbon dioxide as taught by Foody as recycled carbon dioxide feed to the dry reformer of Foody as taught by Mamedov.  The ordinary skilled artisan would have been motivated to do so reduce the need for external sources of carbon dioxide and further to improve overall process economics as taught by Mamedov [0048].
	Drnevich 118 discloses a hydrogen production method and facility wherein biomass is gasified to produce a synthesis gas [0003] and [0009].  Drnevich 118 further discloses that supplemental steam may be required prior to shift conversion (Fig. 2, item 16 and 23) wherein the supplemental steam is added to the synthesis gas from the gasifier contained within a hydrogen producing facility prior to being preheated (Fig. 2, 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the process of Foody to add supplemental steam to the gas product from gasifying biomass and to preheat this combined gas prior to a shift converter as taught by Drnevich 118.  The ordinary skilled artisan would be motivated to do so to provide sufficient water for the shift reaction and to ensure that the gas stream was at the proper shift reaction temperature.
Regarding limitations recited in claim 1 which are directed to a manner of operating the disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.  Therefore the instant claim merely has to identify the dry reforming catalyst.  The instant claim has numerous process limitations wherein the instant claim is to an apparatus and therefore these process limitations do not differentiate the instant invention from the teachings of the prior art.

Considering Claim 3, the significance of Foody, Mamedov, Yoon and Lee as applied to Claim 1 is explained above.
Foody discloses a shift reactor comprising a catalyst [0031] and the use of an adsorbent for removing carbon dioxide while Lee discloses the use of an adsorbent within a shift reactor as discussed above.
Foody does not disclose the relationship between the adsorbent and catalyst.
Lee discloses that the ratio between the catalyst and adsorbent varies along the reactor with the ratio varying from 1:9 to 9:1 depending upon the location within the reactor [0020].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the catalyst to adsorbent ratio as taught by Lee in the carbon dioxide removal system of Foody for the removal and capture of carbon dioxide for use in the dry reformer feed.
Regarding limitations recited in claim 3 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 5, the significance of Foody, Mamedov, Yoon and Lee as applied to Claim 1 is explained above.
Foody discloses a shift reactor comprising a catalyst [0031] and the use of an adsorbent for removing carbon dioxide while Lee discloses the use of an adsorbent within a shift reactor as discussed above.
Foody does not disclose the use of a hydrotalcite-based adsorbent.
Lee discloses the use of an adsorbent to remove carbon dioxide wherein the adsorbent may be a hydrotalcite-structured adsorbent with or without an alkali impregnated on its surface and also may comprise Li2ZrO3 and Na2ZrO3 or combinations thereof [0018] wherein the ordinary skilled artisan would understand that hydrotalcite is a magnesium/aluminum hydroxycarbonate with magnesium being an alkaline earth metal which the combination meets Applicants definition of an alkali metal double salt in paragraph [0078].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the adsorbent of Lee in the process of Foody for absorbing carbon dioxide as taught by Foody.
Considering Claim 8, the significance of Foody, Mamedov, Yoon and Lee as applied to Claim 1 is explained above.
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.  However Yoon discloses the conversion of more than 80% (Figures) while operating at a temperature of 750° to 900°C for 50 hours or longer [0037] thereby overlapping the instantly claimed ranges.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 11, the significance of Foody, Mamedov, Yoon and Lee as applied to Claim 1 is explained above.
Foody discloses that hydrogen is generated in a water-gas shift reactor as discussed above with the hydrogen supplied to a hydroprocessing unit [0019] with Lee disclosing that the hydrogen is directly produced in the water-gas shift reactor (Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to directly provide the hydrogen from the water-gas shift reactor to the hydroprocessing unit of Foody.
Considering Claim 16, the significance of Foody, Mamedov, Yoon, Drnevich 118 and Lee as applied to Claim 1 is explained above.
	Foody discloses that the reformer may comprise a dry reformer or a steam methane reformer [0023] but does not disclose the use of a preheater.
	Drnevich 118 discloses a reforming device comprising a feed preheater (Fig. 2, item 116) and [0040].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the preheater of Drnevich in the process of Foody for providing a preheated feed stream to the dry or steam methane reformer of Foody.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foody (US 2016/0208290) in view of Lee et al (US 2015/0284247) hereafter Lee, Mamedov (WO 2016/130393), Yoon et al (KR 10-2013-0133251 provided by Applicant) hereafter Yoon and Drnevich et al. (US 2009/0246118) hereafter Drnevich 118 as applied to Claim 1 and further in view of Idem et al (US 2006/0216227) hereafter Idem.
Considering Claim 4, the significance of Foody, Mamedov, Yoon, Drnevich 118 and Lee as applied to Claim 1 is explained above.
As discussed above, Foody discloses the use of a catalyst in dry reforming and water-gas shift reactions [0027], [0028] and [0031] but does not disclose the catalyst formulation.
Idem discloses the use of a water-gas shift catalyst comprising copper and nickel [0009] and [0010].
.
	
Claim 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foody (US 2016/0208290) and further in view of Lee et al (US 2015/0284247) hereafter Lee, Mamedov (WO 2016/130393), Yoon et al (KR 10-2013-0133251 provided by Applicant) hereafter Yoon, Idem et al. (US 2014/0134101) hereafter Idem, Drnevich et al. (US 2009/0246118) hereafter Drnevich 118 and Warren et al. (USP 7,074,373) hereafter Warren.
Considering Claim 12, Foody teaches a process for producing a fermentation product from a stream comprising fossil hydrogen resulting from hydrogen production [0009] wherein the hydrogen production process may comprise a dry reforming process [0023] containing catalyst tubes [0028] which reacts methane and carbon dioxide to produce hydrogen, carbon monoxide and water [0027].  The hydrogen production process further includes a water-gas shift unit comprising a water-gas shift reactor which produces hydrogen and carbon dioxide from carbon monoxide and water [0029] and a carbon dioxide capture and removal system utilizing adsorbents [0032].  Foody further discloses that the carbon dioxide produced during the hydrogen production process such as the carbon dioxide exiting the water-gas shift reactor may be utilized in various ways [0045].

	Yoon discloses a dry reforming catalyst comprising strontium, yttrium, titanium and ruthenium having the general formula Sr(1-y)Y(y)Ti(1-x)Ru(x)O(3-∂) wherein y is less than 0.1 and x is less than 0.3 (Claims 1-4) which falls within or overlaps the instantly claimed ranges.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the catalyst of Yoon in the process of Foody for reforming carbon dioxide and methane to produce hydrogen.  The ordinary skilled artisan would be motivated to do so as Yoon discloses it to have high activity and to be coke resistant (Page 3).  
	Lee discloses a process for producing hydrogen by reforming methane [0016] with the reformer effluent supplied to a water-gas shift reactor comprising a shift catalyst and adsorbent for removing carbon dioxide [0045].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the adsorbent of Lee into the water-gas shift reactor of Foody for the removal of carbon dioxide.  The ordinary skilled artisan would have been motivated to do so as Lee discloses that it is possible to increase the hydrogen production rate as well as the purity and thermodynamic yield [0008] and [0044].

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the recovered carbon dioxide as taught by Foody as recycled carbon dioxide feed to the dry reformer of Foody as taught by Mamedov.  The ordinary skilled artisan would have been motivated to do so reduce the need for external sources of carbon dioxide and further to improve overall process economics as taught by Mamedov [0048].
	Drnevich 118 discloses a hydrogen production method and facility wherein biomass is gasified to produce a synthesis gas [0003] and [0009].  Drnevich 118 further discloses that supplemental steam may be required prior to shift conversion (Fig. 2, item 16 and 23) wherein the supplemental steam is added to the synthesis gas from the gasifier contained within a hydrogen producing facility prior to being preheated (Fig. 2, item 19) and [0015] and [0016].  Additionally, Drnevich generally teaches what is known by the ordinary skilled artisan that heat released during reforming can be recovered from the reformer to generate steam with a portion of the steam passing through the reformer to the shift reactor (Fig. 3, item 192b, 193, 194, 144 and 136).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the process of Foody to add supplemental steam to the gas product from gasifying biomass and to preheat this combined gas prior to a shift converter as taught by Drnevich 118.  The ordinary skilled 
Idem discloses a process for CO2 reforming of hydrocarbons such as found in biogas [0001] and [0008].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize biogas as the source of methane and carbon dioxide in the process of Foody as Idem discloses that the biogas is renewable [0009].
	Warren discloses a thermally-integrated low temperature water-gas shift system wherein the system comprises a reformer (Fig. 1, item 3/4) wherein the heat of the reforming is transferred to a waste heat recovery system (Fig. 1, items 8 and 10) and a water-gas shift reactor which converts carbon monoxide and steam to hydrogen and carbon dioxide (Fig. 1, item 19) which is in thermal communication with the heat recovery system (Col. 3, ln 60 to Col 4, ln 8).  Warren further discloses that the heat transfer/recovery unit generates steam which is supplied to the reformer (Fig. 1, item 11 and 1).  Warren also discloses that a simulated reformed gas contains additional water (Table 2) which is supplied to the shift reactor (Fig. 1, item 18).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that Warren discloses producing steam in a heat transfer unit to supply the shift reactor albeit through the reformer.  It would also be obvious to the ordinary skilled artisan to provide steam to the water-gas shift reactor of Foody wherein the steam is generated from waste heat as taught by Warren.  Whether the water is supplied in excess to the reformer for downstream use in 
	In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 14, the significance of Foody, Mamedov, Yoon, Lee and Idem as applied to Claim 12 is explained above.
Foody discloses a shift reactor comprising a catalyst [0031] and the use of an adsorbent for removing carbon dioxide while Lee discloses the use of an adsorbent within a shift reactor as discussed above.
Foody does not disclose the relationship between the adsorbent and catalyst.
Lee discloses that the ratio between the catalyst and adsorbent varies along the reactor with the ratio varying from 1:9 to 9:1 depending upon the location within the reactor [0020].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the ratio as taught by Lee in the carbon dioxide capture system of Foody for the removal of carbon dioxide.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foody (US 2016/0208290) and further in view of Lee et al (US 2015/0284247) hereafter Lee, Mamedov (WO 2016/130393), Idem et al. (US 2006/0216227) hereafter Idem, Warren et al. (US 7,074,373) hereafter Warren, Drnevich et al. (US 2009/0246118) hereafter Drnevich 118 and Yoon et al (KR 10-2013-0133251 provided by Applicant) hereafter Yoon.
Considering Claim 15, Foody teaches a process for producing a fermentation product from a stream comprising fossil hydrogen resulting from hydrogen production [0009] wherein the hydrogen production process may comprise a dry reforming process [0023] containing catalyst tubes [0028] which reacts methane and carbon dioxide to produce hydrogen, carbon monoxide and water [0027].  The hydrogen production process further includes a water-gas shift unit comprising a catalytic water-gas shift reactor which produces hydrogen and carbon dioxide from carbon monoxide and water [0029] and [0031] and a carbon dioxide capture and removal system utilizing adsorbents [0032].  Foody further discloses that the carbon dioxide produced during the hydrogen production process such as the carbon dioxide exiting the water-gas shift reactor may be utilized in various ways [0045].
	Foody does not disclose the particular dry reforming catalyst utilized, the nature of the shift catalyst and adsorbent, the ratio of the shift catalyst to adsorbent, the heat transfer unit comprising a steam generator which generates water vapor utilized in the shift unit, a preheating unit and recycling carbon dioxide to the dry reformer.
	Yoon discloses a dry reforming catalyst comprising strontium, yttrium, titanium and ruthenium having the general formula Sr(1-y)Y(y)Ti(1-x)Ru(x)O(3-∂) wherein y is less than 0.1 and x is less than 0.3 (Claims 1-4) which falls within or overlaps the instantly claimed ranges.

	Warren discloses a hydrocarbon reformer wherein the reformed gas is utilized to preheat the feed stock in a heat transfer unit prior to supplying a cooled syngas to the shift reactor (Fig. 1, items 3, 7, 1, 2, 19 respectively) wherein the heat transfer unit further comprises a steam generator (item 10) and (Col. 3, ln 36 to Col 4, ln 25).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the heat recovery system of Warren in the process of Foody and would be motivated to do so to minimize outside energy requirements thereby improving process economics.
Lee discloses a process for producing hydrogen by reforming methane [0016] with the reformer effluent supplied to a water-gas shift reactor comprising a shift catalyst and adsorbent for removing carbon dioxide [0045].  Lee also discloses the use of an adsorbent to remove carbon dioxide wherein the adsorbent may be a hydrotalcite-structured adsorbent with or without an alkali impregnated on its surface and also may comprise Li2ZrO3 and Na2ZrO3 or combinations thereof [0018] wherein the ordinary skilled artisan would understand that hydrotalcite is a magnesium/aluminum hydroxycarbonate with magnesium being an alkaline earth metal which the combination meets Applicants definition of an alkali metal double salt in paragraph [0078].

Idem discloses a water-gas shift catalyst downstream of a dry reformer [0133] comprising nickel and copper [0009] and [0010].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the copper/nickel water-gas shift catalyst of Idem in the shift reactor of Foody for the production of hydrogen.
Mamedov discloses a method of converting methane to syngas by the reaction of methane and carbon dioxide [0008] and [0009] wherein carbon dioxide is recovered and returned to the reformer [0015], [0038] and [0047].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the recovered carbon dioxide as taught by Foody as recycled carbon dioxide feed to the dry reformer of Foody as taught by Mamedov.  The ordinary skilled artisan would have been motivated to do so reduce the need for external sources of carbon dioxide and further to improve overall process economics as taught by Mamedov [0048].
Drnevich 118 discloses a hydrogen production method and facility wherein biomass is gasified to produce a synthesis gas [0003] and [0009].  Drnevich 118 further discloses that supplemental steam may be required prior to shift conversion (Fig. 2, item 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the process of Foody to add supplemental steam to the gas product from gasifying biomass and to preheat this combined gas prior to a shift converter as taught by Drnevich 118.  The ordinary skilled artisan would be motivated to do so to provide sufficient water for the shift reaction and to ensure that the gas stream was at the proper shift reaction temperature.
Regarding limitations recited in claim 15 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.  Therefore the various reactions, the use of biogas and the various uses of the process streams do not differentiate the instant apparatus from the prior art.	
.
Response to Arguments
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive.
Applicant’s arguments beginning on page 7 directed to the claim amendments have been addressed above.  The Examiner points out that several amendments deal with process limitations wherein the invention as described in claims 1 and 15 are to apparatuses and therefore have no patentable weight.
Applicant has also amended the claims to require that the water vapor utilized in the shift unit originates in the steam generator.  This additional limitation has resulted in a new grounds of rejection which has been addressed above.
Applicant argues beginning on page 8 as to the teachings of Warren wherein Warren teaches recovering heat from the shift reactors to generate steam.  The remaining arguments directed to Warren teaching two shift reactors has no bearing on the instant claims as the instant claims are to “gas shift unit” and not to singular shift reactors.  Warren simply teaches recovering waste heat to generate steam.  Warren also teaches that waste heat from the reformer is utilized in the shift reactors (Fig. 1, item 3, 4, 8 to 10 and 19) and generally teaches heat transfer units and process energy conservation.  The combined references teach that it is known by the ordinary skilled artisan to utilize waste heat for steam generation and pre-heating.
Conclusion
Claims 1, 3-5, 8, 11, 12 and 14-16 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732